Mr. Justice Aldrey
delivered the opinion of the court.
There was presented in the Registry of Property of Ca-guas a certificate issued by the Secretary of the District Court of Humacao to the effect that in an action prosecuted by Francisco and Antonia Ramis against Catalina and Juana Borras Ginart, the Succession of Gerónima Ginart Borras and B. Borras Brothers, in liquidation, for the cancellation of liens, on motion of Laura López, as mother with patria potes-tas over her minor children, surnamed Juncos López, the said court ordered that because of confusion of rights the said registrar cancel a certain attachment recorded in favor of Carbonell & Martorell against the property described which *203belonged to the Succession of Bartolomé Borrás at the time of the attachment and which was sold to Francisco Bamis at public auction in satisfaction of the judgment.
The Acting Registrar of Caguas having refused to make the cancellation ordered on the ground that although the attachment, award and sale mentioned in the order appear recorded, the registry does not show the confusion of rights referred to in the said order, Laura López, in the name of her children, appealed to this court praying that the registrar be ordered to .cancel the record of attachment as decreed by the District Court of Humacao.
It is seen from the foregoing that the registrar’s only ground for refusing to cancel the attachment on the property in question is that the confusion of rights on which the district court based its decree does not appear from the registry. However, this fact is no ground for refusing to- make the cancellation when the certificate presented'to the registrar shows that a court of justice reached the conclusion that the confusion of rights existed and based thereon its order for the cancellation, for to hold that view would be equivalent to saying that the courts cannot order the cancellation of records because of confusion of rights or for other reasons unless such confusion or other ground for cancellation appears from the registry, and no one will deny that they have such authority even when the confusion of rights or other ground of cancellation is not shown in the registry.
The decision appealed from should be

Reversed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.